DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 4 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennessey et al. (US 4,081,080) and in view of Manfort et al. (US 9,102,221).
Regarding Claim 1:
Hennessey et al. teaches a tractor (10) comprising: an engine section including: an engine (34), a radiator (36) arranged on one front-rear side of the engine for cooling the engine, a cooling fan (64) rotatably provided between the radiator and the engine for supplying cooling air to the radiator, a fan support shaft (Fig 2, via 66) extending from the engine to the cooling fan for rotatably supporting the cooling fan, an output shaft (62) protruding from the engine toward a side where the cooling fan is located, the output shaft extending below the fan support shaft and a fan drive belt (66) wound around the output shaft and a fan drive part (via 66) of the cooling fan, for transmitting power from the output shaft to the fan drive part (Figs 1 and 2); a riding-type driving section (12); and an air-conditioning apparatus having a compressor, and performing air conditioning for the driving section (Col 4 line 26).
Hennessey et al. is silent to wherein the compressor is located above the output shaft and is supported to the engine at a position offset to one lateral side of the engine relative to the fan support shaft, the compressor has a compressor drive shaft protruding toward a side where the output shaft is located, a compressor drive belt is wound around the output shaft and the compressor drive shaft to transmit power from the output shaft to the compressor drive shaft, and the compressor drive belt is located on a side where the compressor is located relative to the fan support shaft, when viewed in a front-rear direction.
However, Manfort et al. teaches a similar engine wherein the compressor (38) is located above the output shaft and is supported to the engine at a position offset to one lateral side of the engine relative to the fan support shaft (Figs 1 and 3), the compressor has a compressor drive shaft (via 56 and 66) protruding toward a side where the output shaft is located, a compressor drive belt (Figs 1 and 3) is wound around the output shaft and the compressor drive shaft to transmit power from the output shaft to the compressor drive shaft, and the compressor drive belt is located on a side where the compressor is located relative to the fan support shaft, when viewed in a front-rear direction (Figs 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the compressor of Manfort et al. in the apparatus of Hennessey et al. in order to use the engine to drive the pulley system for electric conversion.
	Regarding Claim 2:
Hennessey et al. teaches an alternator (74) located below the compressor to be supported to the engine at a position offset to the one lateral side relative to the fan support shaft (Figs 1 and 3); wherein the fan drive belt is wound around an alternator drive shaft of the alternator to transmit power from the output shaft to the alternator drive shaft (Col 4 lines 23 – 28).
	Regarding Claim 3:
Hennessey et al. is silent to the compressor drive belt is arranged on a side where the cooling fan is located relative to the fan drive belt.
However, Manfort et al. teaches the compressor drive belt is arranged on a side where the cooling fan is located relative to the fan drive belt (Figs 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the compressor of Manfort et al. in the apparatus of Hennessey et al. in order to use the engine to drive the pulley system for electric conversion.
	Regarding Claim 4:
Hennessey et al. teaches to the fan support shaft includes a base support shaft (Fig 2) supported to the engine, and an extension support shaft (Figs 1 – 3) which is extended from the base support shaft toward the cooling fan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747